On the trial of this case, the evidence for the State tended to prove the charge as laid in the indictment, and that for the defendant sought to establish his plea of self-defense. The evidence was in conflict, and the trial was conducted without error on the part of the trial judge.
After the verdict of the jury had been returned, finding the defendant guilty, there was motion for a new trial on the ground of newly discovered evidence. And this motion was, by the court, overruled.
The evidence offered on this motion as to testimony of the two witnesses was negative, and merely cumulative. This being the case, the motion for a new trial was properly overruled.
We find no error in the record, and the judgment is affirmed.
Affirmed.